Citation Nr: 1207289	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-27 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right sacroiliac joint dysfunction and residuals of a fractured right pubic bone. 

2.  Entitlement to service connection for sciatica, to include as secondary to a service-connected right sacroiliac joint dysfunction and residuals of a fractured right pubic bone. 

3.  Entitlement to an initial rating in excess of 10 percent for a right sacroiliac joint dysfunction. 

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to April 1954. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in December 2007 that granted service connection and awarded a 10 percent disability rating for right sacroiliac joint dysfunction, effective March 13, 2007; and September 2008, that denied service connection for sciatica, low back pain, and a TDIU rating. 

In an April 2010 decision, the Board reopened the claim for service connection for a low back disability.  In addition, the Board remanded these claims for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that he has a low back disorder and sciatica that is related to his service-connected right sacroiliac joint dysfunction. 

On VA spine examination in July 2004, the examiner opined that the Veteran's low back disorder was not related to his service-connected right pelvic condition.  

In July 2005, the Veteran's treating physician opined that the Veteran's lumbar disc degenerations were related to his age and activity and could not be attributed to his fall in 1951.  

The Veteran submitted a January 2009 private medical report and opinion indicating that it was more likely than not that the Veteran's service-connected right sacroiliac joint dysfunction and associated residuals of a right fractured pelvic bone were the cause of his low back disorder.

However, on VA examination in March 2009, the Veteran underwent a VA spine examination at which time he was diagnosed with lumbosacral disc disease and lumbar degenerative joint disease that the examiner opined were less likely as not caused by the service-connected pubic bone fracture and right sacroiliac joint dysfunction. 

In December 2009, the Veteran was reexamined by the March 2009 examiner who diagnosed him with lumbosacral disc disease and lumbar degenerative joint disease that the examiner opined were less likely as not caused or aggravated by the service-related pubic bone fracture and right SI joint dysfunction.  The rationale provided was that the Veteran was not noted to have lumbosacral disc disease or lumbar degenerative joint disease during service or within twelve months after service. 

Pursuant to the Board's April 2010 remand, the Veteran was afforded an additional VA examination in November 2010.  The VA examiner stated that the sacroiliac joint is usually not a moveable joint and not part of the right hip complex.  The examiner further stated that the location of the fracture and the service-connected condition was not related to the right hip area, but provided range of motion for the right hip.  However, the examiner did not identify any symptoms or manifestations of the Veteran's right sacroiliac joint dysfunction for the RO or the Board to ascertain appropriate diagnostic codes and criteria to consider.  Further, the examiner found that it was possible that the Veteran's pain in his low back was from his old fracture and from the sacroiliac joint dysfunction and it was possible that the Veteran had sacroilitis or strain of his right sacroiliac joint which was the cause of the dysfunction.  Then, in an April 2011 addendum, the same VA examiner stated that joint was not a movable joint, but was a fixed joint, and so there was no functional limitation or additional limitation of motion findings.  The examiner reiterated the November 2010 opinion that as far as the low back condition and the right sciatica based on the currently available information, no low back condition or right sciatica could be related to or said to have been aggravated by service or the service related conditions without resort to speculation, so the condition was not service-related.  In the April 2011 addendum the examiner opined that the right sciatica was not related to the issue of the right sacroiliac dysfunction or strain, or the right pubic bone fracture, and no neurological abnormality could be related to that without speculation.  The examiner further opined that he could not relate any muscle group abnormality or impairment to the sacroiliac joint dysfunction without resort to speculation, based on the currently available information.

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  

With regard to the claim for an initial higher rating for right sacroiliac joint dysfunction, the available medical evidence fails to describe the current manifestations of the service-connected disability.  Without further clarification of the actual manifestations and severity of the Veteran's right sacroiliac joint dysfunction, the Board is without medical expertise to determine the current severity of the disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  Although the Veteran is competent to report the onset of a low back disorder and sciatica during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current low back disorder or sciatica to his active service or to his service-connected disabilities.

The Board finds that the VA examiner's findings are speculative in nature and of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of may also implies may or may not and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative).  The VA examiner's findings fail to provide a definite opinion regarding any causal connection between the Veteran's low back disability and sciatica and service or as secondary to his service-connected right sacroiliac joint dysfunction.  

Moreover, in the April 2011 addendum, the VA examiner failed to provide any  rationale for the finding that the Veteran's right sciatica was not related to the Veteran's right sacroiliac joint dysfunction and failed to discuss aggravation pursuant to 38 C.F.R. § 3.310 (2011).  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (generic statement about the possibility of a link is too general and inconclusive).  Furthermore, the November 2010 VA examiner failed to reconcile any of the medical opinion evidence of record, as specifically requested in the Board's April 2010 remand instructions.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the foregoing, the Board finds that additional VA examinations are necessary to fully and fairly assess the merits of the Veteran's claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  Each examination should include a review of all pertinent evidence in the claims folder.  38 C.F.R. § 4.1  (2011).

The Board notes that the Veteran's TDIU claim is inextricably intertwined with his pending claims for entitlement to an initial higher rating for his right sacroiliac joint dysfunction and service connection for a low back disability and for sciatica. Accordingly, consideration of the Veteran's TDIU claim must be deferred pending the resolution of those pending increased rating and service connection claims. Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, the Board observes that the Veteran has not yet undergone a VA examination with respect to his TDIU claim, although an examination was requested in the April 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, it remains unclear to the Board whether the current severity of the Veteran's service-connected disabilities, either separately or jointly, precludes him from working.  

The Board finds that, on remand, the Veteran should be afforded a VA examination and opinion to ascertain the impact of his service-connected disorders, currently residuals of a fractured right pubic bone with scar on the right gluteal region; a right sacroiliac joint dysfunction with associated residuals of a fractured right pubic bone; and residuals of a fractured right wrist, on his employability.  Moreover, if the examiner determines that the Veteran has a low back disability or sciatica that is related to or aggravated by his service-connected right sacroiliac joint dysfunction, the impact of that disability on his employability should also be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise who has not previously examined him to determine the current severity of his service-connected right sacroiliac joint dysfunction.  The Board notes that if examiners from different specialties are needed to respond to the questions posed below, then additional VA examinations should be scheduled.  The claims file should be reviewed and that review should be indicated in the examination report.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  Specifically, the examiner should provide the following information: 

(a) Set forth all current complaints, findings, manifestations, and diagnoses pertaining to any right sacroiliac joint dysfunction and provide ranges of motion of the right sacroiliac joint.  The VA examiner should discuss whether that joint is moveable.  In addition, the examiner should state whether or not the right sacroiliac joint dysfunction results in any limitation of motion of the thoracolumbar spine.

(b) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should also be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The determination should be portrayed in terms of the degree of additional range of motion loss. 

(c) State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to a right sacroiliac joint dysfunction.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require rest prescribed by a physician and treatment by a physician. 

(d) Describe any neurological impairment (and any symptoms the impairment produces) resulting from the right sacroiliac joint dysfunction, including any bowel and bladder abnormalities, and characterize the level of impairment caused any radiculopathy of the lower extremities (complete paralysis, severe incomplete paralysis, moderately severe incomplete paralysis, moderate incomplete paralysis, or mild incomplete paralysis).  

(e) Indicate whether any muscle group impairment of the Veteran's right sacroiliac joint dysfunction is shown and if so, identify the muscle group (XII through XVIII) that is involved and describe the severity of any muscle impairment. 

(f) State what impact, if any, the Veteran's right sacroiliac joint dysfunction has on his employment and daily living activities.  Opine as to whether the Veteran's service-connected right sacroiliac joint dysfunction has a marked interference with his employability. 

2.  Schedule the Veteran for a VA spine examination with a VA examiner who has not previously examined him, to determine the nature and etiology of any low back disability.  The examiner should specifically attempt to reconcile all other opinions of record, including the July 2005 and January 2009 private opinions; and July 2004, March 2009, December 2009, November 2010 and November 2011 VA opinions.

(a) Set forth all current complaints, findings and diagnoses pertaining to any low back disorder. 

(b) Is it at least as likely as not (50 percent or more probability) that any diagnosed low back disorder was incurred in or aggravated by the Veteran's service, including an in-service right hip fracture from jumping from a cliff in 1951?  The examiner must consider the Veteran's statements regarding the incurrence of a low back disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any low back disability is proximately due to or caused by the Veteran's service-connected sacroiliac joint dysfunction or residuals of a fractured right pubic bone.

(d) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any low back disability is aggravated (increased in severity beyond the normal course of the condition) by the Veteran's service-connected sacroiliac joint dysfunction or residuals of a fractured right pubic bone.

3.  Schedule a VA examination, by an examiner with the appropriate expertise who has not previously examined the Veteran, to determine the nature and etiology of any current sciatica.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile all other opinions of record, including a January 2009 private opinion and March 2009, December 2009, November 2010, and November 2011 VA opinions.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  Specifically, the examiner should provide the following: 

(a) Set forth all current complaints, findings, and diagnoses pertaining to sciatica.

(b) If sciatica is diagnosed, opine whether it is at least as likely as not (50 percent or greater probability) that it was incurred in or aggravated by the Veteran's service, including an in-service right hip fracture sustained from jumping from a cliff in 1951?  The examiner must consider the Veteran's statements regarding the incurrence of sciatica, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); 

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any sciatica disability is proximately due to or caused by the Veteran's service-connected sacroiliac joint dysfunction or residuals of a fractured right pubic bone.

(d) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any sciatica disability is aggravated (increased in severity beyond the normal course of the condition) by the Veteran's service-connected sacroiliac joint dysfunction or residuals of a fractured right pubic bone.

4.  Thereafter, schedule a VA examination to ascertain the impact of the Veteran's service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (residuals of a fractured right pubic bone with scar on the right gluteal region; a right sacroiliac joint dysfunction with associated residuals of a fractured right pubic bone; and residuals of a fractured right wrist), without consideration of nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

5.  Then, readjudicate the claims on appeal, including consideration of whether referral of the TDIU claim under 38 C.F.R. § 4.16(b) to appropriate department officials is warranted.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


